DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
The drawing objection and rejections under 112(b) have been withdrawn.
Regarding the rejection under 35 U.S.C. 102(a)(2) or maybe 102(a)(1) as being anticipated by Jonnsson et al (2017/0105853), applicant recites par. 0164 of the Jonsson et al. Applicant states that 248A and 248B are spirals up the liner body 242 and, therefore, do not end. First, note the last sentence of said paragraph, “without necessarily spirally along the length of the body liner 242”. This in interpreted as individual rings 250 shown in figures 22-24. Par. 0165 reads, “in other embodiments a second plurality of individual rings can extend obliquely about the circumference of the liner body 242 in a different orientation so as to from a cross-hatch type pattern”. Below is the examiner’s depicted cross-hatch type pattern with a portion of the circumference of reciprocating fins.

    PNG
    media_image1.png
    377
    322
    media_image1.png
    Greyscale

The claims use the open transitionary phrase “comprising” allowing for additional  structure such as the portions of the rings not relied upon for the reciprocating fin in dark blue above. This holds true for spiral configuration shown in figure 21 between any two intersecting points 248C.

    PNG
    media_image2.png
    302
    317
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) or maybe 102(a)(1) as being anticipated by Jonnsson et al (2017/0105853).
Jonnsson et al teaches a seal for a suspension liner. 


    PNG
    media_image3.png
    302
    317
    media_image3.png
    Greyscale

Said seal comprising a tubular substrate (outer cover) having an axis (longitudinal axis); and one or more fins comprising 248A, 248B projecting radially from the substrate and running peripherally around the substrate.
Wherein said at least one of the fins reciprocates axially extending along 248A and changing to 248B at intersection 248C and repeats as it runs endlessly peripherally around the substrate. 

Claim 3, wherein all of the fins reciprocate axially as they run peripherally around the substrate.  
Claim 5, wherein there are a plurality of fins which are parallel to each other.  
Claim 6, the edges of the substrate are radial to the longitudinal axis of the seal, the fins project radially which is parallel.

Claim 8, it is the examiner’s position that the figure 21 shows at least one of the fins have a rounded profile.  
Regarding claim 10, par. 0165 reads, “in other embodiments a second plurality of individual rings can extend obliquely about the circumference of the liner body 242 in a different orientation so as to from a cross-hatch type pattern”. Below is the examiner’s depicted cross-hatch type pattern with a portion of the circumference of reciprocating fins.
The claims use the open transitionary phrase “comprising” allowing for addition elements structure such as the portions of the rings not relied upon for the reciprocating fin in dark blue above. The fins meet the wherein clause.

    PNG
    media_image4.png
    377
    338
    media_image4.png
    Greyscale
 
clearly anticipated.
Claim 12, see at least par. 0058, silicone.
Claim 13, elongate, generally frusto-conical or cylindrical body which is closed at a first end and open at a second end (layer of silicone elastomer), the body bearing a seal claim 1 at a position between the open and closed ends of the body. {01357546;vl}4  
Claims 19-20, par teaches [0003] The liners may also include an outer covering different from the elastomeric material, and exemplary outer coverings include various textiles having different stretchability properties. For example, the outer cover may be a strong and stretchable nylon outer cover providing resistance to extreme wear and tear, and affording strength and durability. The nylon outer cover may be used to increase radial stretch and comfortable elasticity.
Figure 1 shows the outer cover above and below the seal. It is the examiner’s position that the outer cover allows air flow.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774